This is an appeal from the judgment of the district court of Stephens county rendered on the 17th day of February, 1927. The motion for new trial was overruled on the 18th day of March, 1927. The petition in error with case-made attached was filed in this court on September 21, 1927.
The defendants in error have filed herein their motion to dismiss the appeal in this cause for the reason that this proceeding was not commenced within six months from the rendition of the judgment or order overruling a motion for new trial.
Section 798, C. O. S. 1921, provides that all proceedings for reversing, vacating, or modifying a judgment or final order shall be commenced within six months from the rendition of the judgment or final order complained of.
In the case of Gilmore v. Smith et al., 93 Okla. 4,219 P. 92, this court said:
"Since the appeal was not lodged in this court until more than six months after the judgment complained of was rendered, this court has no jurisdiction over the subject-matter of said action, and the motion of the defendants in error to dismiss the same is sustained." Wagnon v. Davison, 79 Okla. 209,129 P. 565; McDonnell v. Continental Supply Co., 79 Okla. 286,193 P. 524; Hall v. Bank of Commerce, 80 Okla. 40,193 P. 990; Brown v. Parks, 80 Okla. 184, 195 P. 133.
The time in which to file the appeal in this action expired on September 18, 1927. Since petition in error with case-made attached was not filed in this court until September 21, 1927, this court is without jurisdiction to hear and determine the same, and the appeal is dismissed.